Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
SOUTHERN DISTRICT OF NEW YORK

Case number (if known) Chapter 11

 

O1 Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name Marianina Oil Corp.

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification | XX-XXXXXXX

 

 

 

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
34 East Post Road 131 Hale Avenue
White Plains, NY 10601 White Plains, NY 10605
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Westchester Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor H Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

QO) Partnership (excluding LLP)
O Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Debtor Marianina Oil Corp.

Case number (if known)

 

Name

7. Describe debtor's business

A. Check one:

 

0 Health Care Business (as defined in 11 U.S.C. § 101(27A))

a Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C1 Railroad (as defined in 11 U.S.C. § 101(44))

1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

1 Commodity Broker (as defined in 11 U.S.C. § 101(6))

OO Clearing Bank (as defined in 11 U.S.C. § 784(3))

OC None of the above

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small
business debtor’ must check
the first sub-box. A debtor as
defined in § 1182(1} who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Check one:
OD Chapter 7
O Chapter 9

MH Chapter 11. Check all that apply:

O Chapter 12

Oo

Oo

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)({B).

A plan is being filed with this petition.

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

No.
C1 Yes.

District
District

When Case number

When Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

HNo
OD Yes.

Debtor
District

Relationship

 

When Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Debtor Marianina Oil Corp.

Case number (if known)

 

Name

 

 

11. Why is the case filed in Check all that apply:
this district?
M@ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.
1 = Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.
12. Does the debtorownor Hino
have possession of an . . a :
veal property or personal O Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

property that needs
immediate attention?

Why does the property need immediate attention? (Check all that apply.)

C2 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C1 It needs to be physically secured or protected from the weather.

CO it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

0 Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?

ONo
ClYes. Insurance agency

 

Contact name

 

Phone

 

 

a Statistical and administrative information

 

13. Debtor's estimation of Check one:

available funds

@ Funds will be available for distribution to unsecured creditors.

CI After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14. Estimated number of @ 4-49
dit
creditors C1 50-99
C1) 100-199
C1] 200-999

0 1,000-5,000
0 5001-10,000
0 10,001-25,000

C1 25,001-50,000
DO 50,001-100,000
C) More than100,000

 

15. Estimated Assets CJ $0 - $50,000
0 $50,001 - $100,000
QO $100,001 - $500,000

CI $500,001 - $1 million

BH $1,000,001 - $10 million

C1 $10,000,001 - $50 million
TD $50,000,001 - $100 million
1 $100,000,001 - $500 million

C] $500,000,001 - $1 billion

[) $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
C More than $50 billion

 

16. Estimated liabilities 1 $0 - $50,000
CO $50,001 - $100,000
C1 $100,001 - $500,000

CO) $500,001 - $1 million

D $1,000,001 - $10 million
$10,000,004 - $50 million
OF $50,000,001 - $100 million
C1 $100,000,001 - $500 million

C1 $500,000,001 - $1 billion

CJ $1,000,000,001 - $10 billion
C] $10,000,000,001 - $50 billion
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy

page 3
Debtor Marianina Oil Corp. Case number (if known)

 

Name

a Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behaif of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon September 23, 2020

 

 

MM/DD/YYYY
X tsi Frank Codella Frank Codella
Signature of authorized representative of debtor Printed name

Title President

 

Date September 23, 2020

 

MM /DD/YYYY

Robert
Printed n

Davido
Firm nam

605 Thi
34th Flo
New Yo
Number,

Contact phone 212 557 7200 Email address rlr@dhclegal.com

 

1674118 NY
Bar number and State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

1 Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12s

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

|| Declaration and signature

lam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration

 

OBO BH G

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon September 23, 2020 X Is/ Frank Codella
Signature of individual signing on behalf of debtor

 

Frank Codella
Printed name

 

President
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:
Debtor name | Marianina Oil Corp.
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW [] Check if this is an

 

YORK
Case number (if known): amended filing

 

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim ,; Amount of claim

complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. if

including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value {| Unsecured claim
contracts) partially secured of collateral or setoff

BP Products North Unliquidated $1,700,000.00

America Inc. Disputed

clo Devaprasad

PLLC

Attn: Sadhanand
Devaprasad, Esq.
119 Washington
Avenue

Albany, NY 12210
NYS Dept. of Unliquidated $0.00
Environmental Disputed
Conservation

Office of the General
Counsel

Attn: Deborah
Gorman, Esq.

625 Broadway, 14th

 

 

Floor

Albany, NY

12233-1500

White Plains Unliquidated $12,500,000.00
Housing Authority Disputed

clo N.W. Bernstein &
Associates, LLC

800 Westchester
Ave., Ste. N319

Rye Brook, NY
10573

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

O Check if this is an
amended filing

 

 

Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals 12/15

 

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:
Copy line 88 from Schedule A/Bo..c.cccccccccccccsssssessessscsssessvsssessssassssssassevssuessessessanvssuvsnesarsnutantaseanesatssuessecsueaneeseeeaveaes $ 1,600,000.00

1b. Total personal property:
Copy line 91A from Schedule A/B......c.cccsccsccccccssssessessssssssssssssssssstueessssssssnsssesersusnensassesasseeusussansseenesnsneneeee $ 0.00

1c. Total of all property:
Copy line 92 from Schedule A/B.o..cscccccccsccsccssssscsecssssrssesseecussesucssssucsrssutsarsareseesesansaverseussesaversusssessesstsauteneanessees $ 1,600,000.00

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Du......ccccccccccscteccsseseees $ 15,000.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F..o.....0.ccccccceccecccceccececescnscecaserecsessecsteasvecveceseuars $ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.o...ccccccccecc cece ceceseeseseeaee +$ 14,200,000.00

 

4. Total liabilities 20.0.0... ccc cccccessccscceecsseessccssessccsseeneecsssessuseessausvscessassuevsvessdcausssetsnesusessscseseuausesevsaeasensees
Lines 2 + 3a + 3b $ 14,215,000.00

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/18

 

 

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

8 No. Go to Part 2.

CI Yes Fill in the information below.
All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

HE No. Go to Part 3.
CQ Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

 

HE No. Go to Part 4.
0 Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

 

HE No. Goto Part 5.
0 Yes Fill in the information below.

 

inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Hi No. Go to Part 6.
(1 Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 

HE No. Go to Part 7.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)
Name

 

 

C] Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

Hi No. Go to Part 8.
0 Yes Fill in the information below.

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

HI No. Go to Part 9.
0 Yes Fill in the information below.

Real property
54. Does the debtor own or lease any real property?

 

No. Go to Part 10.
@ Yes Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property

Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
available.
55.1. 34 East Post Road,
White Plains, NY
10601 Fee Simple $0.00 $1,600,000.00

 

 

 

56. Total of Part 9. $1,600,000.00

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

 

 

 

57. Is a depreciation schedule available for any of the property listed in Part 9?
HNo
O Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
Hino
C2 Yes

Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

 

HE No. Go to Part 11.
CQ Yes Fill in the information below.

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)
Name

 

 

HI No. Go to Part 12.
C1 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp.

Case number (if known)

 

Name

ae a Summary

In Part 12 copy all of the totals from the earlier parts of the form

80.

81.
82.
83.
84.
85.

86.

87.

88.

89.

90.

91.

92.

Official Form 206A/B

Type of property

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.

Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part Q........ccccccccccsscscetseessesscsseeeeeeeee

Intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Current value of
personal property

$0.00

$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$0.00

$0.00
$0.00

 

Current value of real

property

 

 

$1,600,000.00

 

 

 

 

Total. Add lines 80 through 90 for each column

 

$0.00

 

+ 91b.

 

$1,600,000.00

 

 

 

Total of all property on Schedule A/B. Add lines 91a+91b=92

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

 

 

$1,600,000.00

 

 

page 4

Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
C1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
@ Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

 

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured Column A Column B
claim, list the creditor separately for each claim. Amount of claim Value of collateral
that supports this
Do not deduct the value claim
of collateral.
2.1 City of White Plains Describe debtor's property that is subject to a lien $15,000.00 $1,600,000.00

 

 

Creditors Name

Fianance Dept.

255 Main Street Room 102
White Plains, NY 10610

 

 

 

 

Creditor’s mailing address Describe the lien
RE Taxes
Is the creditor an insider or related party?
Bno

Creditor's email address, if known oO Yes

is anyone else liable on this claim?
Date debt was incurred Wi No

O Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number

 

Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ail that apply

Hino Oo Contingent

O Yes. Specify each creditor, a Unliquidated

including this creditor and its relative oO Disputed

priority.

 

 

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. $15,000.00

List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

 

if no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

 

Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12445

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

HH No. Go to Part 2.

0 Yes. Go to line 2.

List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
out and attach the Additional Page of Part 2.
Amount of claim

Nonpriority creditor's name and mailing address
BP Products North America Inc.
c/o Devaprasad PLLC
Attn: Sadhanand Devaprasad, Esq.
119 Washington Avenue
Albany, NY 12210

Date(s) debt was incurred _

As of the petition filing date, the claim is: Check aif that apply.

$1,700,000.00

0 Contingent

a Unliquidated

i Disputed

Basis for the claim: __

Last 4 digits of account number Is the claim subject to offset? Hino Oyes

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
NYS Dept. of Environmental Conservation
Office of the General Counsel D1 Contingent
Attn: Deborah Gorman, Esq. B unliquidated
625 Broadway, 14th Floor I pisputed
Albany, NY 12233-1500
. Basis for the claim: _
Date(s) debt was incurred _
Last 4 digits of account number Is the claim subject to offset? Bn O Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $12,500,000.00

White Plains Housing Authority
clo N.W. Bernstein & Associates, LLC
800 Westchester Ave., Ste. N319

QO Contingent
BB Uniiquidated

Rye Brook, NY 10573
Date(s) debt was incurred _
Last 4 digits of account number _

I pisputed
Basis forthe claim: _

Is the claim subject to offset? Hino Dyes

 

List Others to Be Notified About Unsecured Claims

 

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. if additional pages are needed, copy the next page.

On which line in Part1 or Part 2 is the
related creditor (if any) listed?

Name and mailing address Last 4 digits of

account number, if
any

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com 25779

page 1 of 2
Best Case Bankruptcy
Debtor Marianina Oil Corp.
Name

Name and mailing address

41 Michael Clayton Falk, Esq.
Reed Smith LLP
1717 Arch Street, Ste. 3100
Philadelphia, PA 19103

42 NYS Dept. of Environmental Conservation
Region Il
Attn: Benjamin Conlon
221 S. Putt Corners Road
New Paltz, NY 12561-1696

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Sa. Total claims from Part 1
5b. Total claims from Part 2

Case number (if known)

 

On which line in Partt or Part 2 is the
related creditor (if any) listed?

Line 3.1.

O Notlistea. Explain

Line 3.2

OO Notilisted. Explain

Total of claim amounts

Sa.

Last 4 digits of
account number, if
any

0.00

5b. + § ~~: 44,200,000.00.

 

 

 

 

 

5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c. 5c. $ 14,200,000.00
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

00 Check if this is an
amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/45

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
1 No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Lease for premises -

lease is for and the nature of conditional
the debtor's interest

 

 

State the term remaining Gunks Holdings Corp.
536 Main Street
List the contract number of any Attn: Saleh ElJama!
government contract New Paltz, NY 12561
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

3 Check if this is an
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors 12115

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
O Yes

2. in Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 Op
Street D E/F
OG
City State Zip Code
2.2 Oop
Street O E/F
OG
City State Zip Code
2.3 OD
Street O E/F
OG
City State Zip Code
2.4 Ob
Street 0D E/F
OG
City State Zip Code
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname Marianina Oil Corp.

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

O Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

income

1. Gross revenue from business

 

None.
Identify the beginning and ending dates of the debtor’s fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and

exclusions)
2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

HE None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

H None.

Creditor's Name and Address Dates Total amount of value §_ Reasons for payment or transfer
Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

HE None.

Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)

 

 

Mi None

Creditor's name and address Describe of the Property Date Value of property

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

None

Creditor's name and address Description of the action creditor took Date action was Amount
taken

Legal Actions or Assignments
7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

 

OC None.
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. White Plains Housing Environmental US District Court, SDNY lM Pending
Authority v. BP Products Clean Up Action 300 Quarropas Street O on appeal
North America Inc. Et Al. White Plains, NY 10601 O Concluded
17-06250-NSR-JCM

7.2. In the Matter of the Alleged MM Pending
Violations of Article 3, 17 and Oo '
71 of NY State Environmental Oo Concinded

Conservation Law v.
Marianina Oil Corp.
16-08924.11.2018

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

@ None

Certain Gifts and Charitable Contributions

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

None

Recipient's name and address Description of the gifts or contributions Dates given Value

 

 

Certain Le

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

Hi None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)

 

Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred . lost
If you have received payments to cover the loss, for
example, from insurance, government compensation, or
tort liability, list the total received.

List unpaid claims on Official Form 106A/B (Schedule
A/B: Assets - Real and Personal Property).

Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

QO None.

Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.1. Davidoff Hutcher & Citron
LLP
605 Third Avenue September
New York, NY 10158 23, 2020 $15,000.00

Email or website address

 

Who made the payment, if not debtor?
Frank Codella

 

12. Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

HE None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behaif of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

i None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

BB Does not apply

Address Dates of occupancy
From-To

Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)

 

 

- diagnosing or treating injury, deformity, or disease, or
~ providing any surgical, psychiatric, drug treatment, or obstetric care?

HI No. Go to Part 9.
C1 Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services lf debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care
[EERE Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

No.
O Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

HM No. Go to Part 10.
O Yes. Does the debtor serve as plan administrator?

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions.

I None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

I None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

Mi None

Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?

Property the Debtor Holds or Controls That the Debtor Does Not Own

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)

 

21. Property held for another

List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

@ None

Details About Environment Information
For the purpose of Part 12, the following definitions apply:

Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.
22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No.
Ol Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

O No.

HM Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

Debtor's premises NYS Dept. of Environmental

34 E. Post Road Conservation

White Plains, NY 10601

 

24. Has the debtor notified any governmental unit of any release of hazardous material?

O No.
M Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

Debtor's Premises NYS DEC 2017

34 East Post Road

White Piains, NY 10601

 

Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before fling t this case.
Include this information even if already listed in the Schedules.

Hi None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)

 

Business name address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
OC None

Name and address Date of service
From-To

26a.1. —_ Billotta & Santolli

 

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

Hi None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
OC None

Name and address If any books of account and records are
unavailable, explain why

26c.1. Frank Codella

 

26d. List ali financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

Hi None
Name and address

27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?

M No

O Yes. Give the details about the two most recent inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general! partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of interest, if
interest any
Frank Codella President 100%

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

@ No
Ol Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Marianina Oil Corp. Case number (if known)

 

loans, credits on loans, stock redemptions, and options exercised?

M No
Ol Yes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

M@ No
O Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

HM No
1 Yes. identify below.

Name of the pension fund Employer Identification number of the parent
corporation

uace Signature and Declaration

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executed on September 23, 2020

/s/ Frank Codella Frank Codella
Signature of individual signing on behalf of the debtor Printed name

Position or relationship to debtor President

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
Hi No

D Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
United States Bankruptcy Court
Southern District of New York

Inre _Marianina Oil Corp. Case No.

 

Debtor(s) Chapter 11

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

Name and last known address or place of | Security Class Number of Securities Kind of Interest
business of holder

 

Frank Codella 100% Shareholder

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date September 23, 2020 Signature /s/ Frank Codella
Frank Codella

 

 

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
United States Bankruptcy Court
Southern District of New York

Inre _Marianina Oil Corp. Case No.

 

Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _Marianina Oil Corp. _ in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

@ None [Check if applicable]

September 23, 2020 isi Robert L. Rattet
Date Robert L. Rattet

Signature of Attorney or Litigant
Counsel for Marianina Oil Corp.
Davidoff Hutcher & Citron LLP
605 Third Avenue

34th Floor

New York, NY 10158

212 557 7200 Fax:212 286 1884
rir@dhclegal.com

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
United States Bankruptcy Court
Southern District of New York

Inre _Marianina Oil Corp. Case No.

 

Debtor(s) Chapter 11

 

STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

I, Frank Codella, declare under penalty of perjury that I am the President of Marianina Oil Corp., and that the
following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation at a
special meeting duly called and held on the 21st day of September, 2020 .

"Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

Be It Therefore Resolved, that Frank Codella, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

Be It Further Resolved, that Frank Codella, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

Be It Further Resolved, that Frank Codella, President of this Corporation is authorized and directed to
employ Robert L. Rattet, attorney and the law firm of Davidoff Hutcher & Citron LLP to represent the corporation in
such bankruptcy case."

Date September 23, 2020 Signed /s/ Frank Codella
Frank Codella

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Resolution of Board of Directors
of

Marianina Oil Corp.

Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

Be It Therefore Resolved, that Frank Codella, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

Be It Further Resolved, that Frank Codella, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

Be It Further Resolved, that Frank Codella, President of this Corporation is authorized and directed to
employ Robert L. Rattet, attorney and the law firm of Davidoff Hutcher & Citron LLP to represent the corporation in
such bankruptcy case.

September 23, 2020 i /s/ Frank Codella
Date Signed

 

 

Date September 23, 2020 Signed

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
United States Bankruptcy Court
Southern District of New York

Inre | Marianina Oil Corp. Case No.

 

 

Debtor(s) Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

 

 

the best of my knowledge.
Date: September 23, 2020 /si Frank Codella
Frank Codella/President
Signer/Title

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
BP Products North America IncWestchester County Attorneys Office
c/o Devaprasad PLLC 148 Martine Avenue

Attn: Sadhanand Devaprasad, E&thite Plains, NY 10601

119 Washington Avenue

Albany, NY 12210

City of White Plains Westchester County Health Dept.
Fianance Dept. 134 Court Street
255 Main Street Room 102 White Plains, NY 10601

White Plains, NY 10610

Gunks Holdings Corp. White Plains City Assessor
536 Main Street 255 Main Street
Attn: Saleh ElJamal White Plains, NY 10601

New Paltz, NY 12561

Internal Revenue Service White Plains Housing Authority
Centralized Insolvency Operat¢tgaN.W. Bernstein & Associates, LLC
P.O. Box 7346 800 Westchester Ave., Ste. N319

Philadelphia, PA 19101-7346 Rye Brook, NY 10573

Michael Clayton Falk, Esq.
Reed Smith LLP

1717 Arch Street, Ste. 3100
Philadelphia, PA 19103

NYS Dept. of Environmental Conservation
Office of the General Counsel

Attn: Deborah Gorman, Esq.

625 Broadway, 14th Floor

Albany, NY 12233-1500

NYS Dept. of Environmental Conservation
Region III

Attn: Benjamin Conlon

221 S. Putt Corners Road

New Paltz, NY 12561-1696

NYS Dept. of Taxation & Finance
Attn: Office of Counsel, Bldg. 9
W.A. Harriman State Campus
Albany, NY 12227

NYS Dept. of Taxation and Finance
Bankruptcy Section

P.O. Box 5300

Albany, NY 12205-0300

Office of the NY State Attorney General
28 Liberty Street
New York, NY 10005
B2030 (Form 2030) (12/15)

United States Bankruptcy Court
Southern District of New York

Inre _Marianina Oil Corp. Case No.

 

Debtor(s) Chapter 11

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, I have agreed to accept $ 25,000.00
Prior to the filing of this statement I have received $ 15,000.00
Balance Due $ 10,000.00

 

2. $1,717.00 _ of the filing fee has been paid.

 

3. | The source of the compensation paid to me was:
O Debtor M Other (specify): Frank Codella
4. The source of compensation to be paid to me is:

Debtor O Other (specify):

5. @ {have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

C1 { have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6. — In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

[Other provisions as needed]

ae op

7. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtor(s) in any dischargability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding or contested matter.

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

 

September 23, 2020 isi Robert L. Rattet
Date Robert L. Rattet
Signature of Attorney
Davidoff Hutcher & Citron LLP
605 Third Avenue
34th Floor
New York, NY 10158
212 557 7200 Fax: 212 286 1884
rir@dhclegal.com

Name of law firm

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
